                                                                                                         Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 1 of 26



                                                                                                   1   Squire Patton Boggs (US) LLP
                                                                                                       G. David Godwin, State Bar No. 148272
                                                                                                   2   david.godwin@squirepb.com
                                                                                                       Eric J. Knapp, State Bar No. 214352
                                                                                                   3   eric.knapp@squirepb.com
                                                                                                       Thomas J. Lloyd, State Bar No. 305507
                                                                                                   4   thomas.lloyd@squirepb.com
                                                                                                       275 Battery Street, Suite 2600
                                                                                                   5   San Francisco, California 94111
                                                                                                       Telephone:     +1 415 954 0200
                                                                                                   6   Facsimile:     +1 415 393 9887

                                                                                                   7   Attorneys for Defendant Transportation Insurance
                                                                                                       Company
                                                                                                   8

                                                                                                   9                                       UNITED STATES DISTRICT COURT

                                                                                                  10                                  NORTHERN DISTRICT OF CALIFORNIA
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11                                          SAN FRANCISCO DIVISION
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13   O’BRIEN SALES AND MARKETING, INC.,                  Case No. 20-cv-02951-MMC
                                                                                                       on behalf of itself and other similarly situated,
                                                                                                  14                                                       DEFENDANT TRANSPORTATION
                                                                                                                              Plaintiff,                   INSURANCE COMPANY’S NOTICE OF
                                                                                                  15                                                       MOTION AND MOTION TO DISMISS
                                                                                                                V.                                         PLAINTIFF’S COMPLAINT;
                                                                                                  16                                                       MEMORANDUM OF POINTS AND
                                                                                                       TRANSPORTATION INSURANCE                            AUTHORITIES IN SUPPORT
                                                                                                  17   COMPANY,
                                                                                                                                                           Judge:   Hon. Maxine M. Chesney
                                                                                                  18                          Defendant.                   Date:    August 21, 2020
                                                                                                                                                           Time:    9:00 a.m.
                                                                                                  19                                                       Crtrm:   7
                                                                                                  20
                                                                                                                                                           Action Filed: April 29, 2020
                                                                                                  21
                                                                                                                                                           ORAL ARGUMENT REQUESTED
                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                                     DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                 20-cv-002951-MMC
                                                                                                       010-9086-9231/13/AMERICAS
                                                                                                         Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 2 of 26



                                                                                                   1                               NOTICE OF MOTION AND MOTION TO DISMISS

                                                                                                   2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                                                                                   3            NOTICE IS HEREBY GIVEN that on August 21, 2020 at 9:00 a.m. or as soon thereafter

                                                                                                   4   as counsel may be heard, before the Honorable Maxine M. Chesney, in Courtroom 7 of the

                                                                                                   5   United States Courthouse, located at 450 Golden Gate Avenue, San Francisco, California,

                                                                                                   6   Defendant Transportation Insurance Company (“Defendant” or “TIC”) will and hereby does

                                                                                                   7   move the Court to dismiss Plaintiff O’Brien Sales & Marketing, Inc.’s (“Plaintiff” or “O’Brien”)

                                                                                                   8   Complaint for Declaratory Relief.

                                                                                                   9            Defendant’s Motion seeks an order dismissing the Complaint pursuant to Rule 12(b)(6) of
                                                                                                  10   the Federal Rules of Civil Procedure on the ground that the Complaint fails to state a claim upon
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   which relief can be granted. Defendant’s Motion is based on this Notice of Motion and Motion,
                                                                San Francisco, California 94111




                                                                                                  12   the Memorandum of Points and Authorities contained herein, the accompanying Declaration of
                               275 Battery Street, Suite 2600




                                                                                                  13   Jason Deitzel, the accompanying Request for Judicial Notice, any reply papers that may be

                                                                                                  14   submitted, on the arguments of counsel at any hearing that may be held, all of the pleadings, files

                                                                                                  15   and records in this proceeding, and any other such matters as the Court may consider at the time

                                                                                                  16   of the hearing on the motion.

                                                                                                  17

                                                                                                  18   Dated: July 7, 2020                                 Respectfully submitted,
                                                                                                  19                                                       Squire Patton Boggs (US) LLP
                                                                                                  20

                                                                                                  21                                                       By: /s/ G. David Godwin
                                                                                                                                                               G. David Godwin
                                                                                                  22
                                                                                                                                                               Attorneys for Defendant
                                                                                                  23                                                           Transportation Insurance Company
                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28                                                  - ii -

                                                                                                                                                                      DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                     20-cv-002951-MMC
                                                                                                       010-9086-9231/13/AMERICAS
                                                                                                         Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 3 of 26



                                                                                                   1                                                        TABLE OF CONTENTS
                                                                                                   2   STATEMENT OF ISSUES TO BE DECIDED .............................................................................. 1
                                                                                                   3   PRELIMINARY STATEMENT...................................................................................................... 1
                                                                                                       I. STATEMENT OF FACTS ...................................................................................................... 2
                                                                                                   4      A.      The Parties ......................................................................................................................... 3
                                                                                                   5      B.      Plaintiff’s Alleged Business Losses and the Shelter-In-Place Orders ............................... 3
                                                                                                          C.      The Policy.......................................................................................................................... 5
                                                                                                   6
                                                                                                          D.      Plaintiff’s Insurance Claim and This Lawsuit ................................................................... 7
                                                                                                   7   II. ARGUMENT ........................................................................................................................... 8
                                                                                                   8      A.      Legal Standard ................................................................................................................... 8
                                                                                                          B.      The Policy Does Not Provide Coverage for Plaintiff’s Alleged Losses ........................... 9
                                                                                                   9         1.     The Business Income and Extra Expense Claims Should Be Dismissed Because
                                                                                                             O’Brien Did Not Suffer Direct Physical Loss of or Damage to Property.............................. 11
                                                                                                  10
                                                                                                             2.     Plaintiff’s Civil Authority Claim Should Be Dismissed Because Plaintiff Has Not
                                                                                                             Alleged Facts Showing Direct Physical Loss of or Damage to Property at Another Location
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                             or That Access to its Premises Was Prohibited...................................................................... 16
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                             3.     Because Plaintiff Has Not Alleged a Claim within the Policy’s Grant of Coverage, the
                                                                                                             Purported Absence of a Virus Exclusion Is Irrelevant. .......................................................... 19
                                                                                                  13
                                                                                                       III.     Conclusion .......................................................................................................................... 20
                                                                                                  14

                                                                                                  15

                                                                                                  16

                                                                                                  17

                                                                                                  18

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                                           - iii -

                                                                                                                                                                                                   DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                                                        20-cv-002951-MMC
                                                                                                         Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 4 of 26



                                                                                                   1                                                   TABLE OF AUTHORITIES
                                                                                                   2                                                                                                                                    Page(s)
                                                                                                   3   Cases
                                                                                                   4
                                                                                                       Abner, Herrman & Brock, Inc. v. Great Northern Ins. Co.,
                                                                                                   5      308 F. Supp. 2d 331 (S.D.N.Y. 2004) ..................................................................................... 17

                                                                                                   6   AIU Ins. Co. v. Superior Court (FMC Corporation),
                                                                                                          51 Cal. 3d 807 (Cal. 1990) ...................................................................................................... 10
                                                                                                   7
                                                                                                       Am. W. Door & Trim v. Arch Specialty Ins. Co.,
                                                                                                   8      2015 U.S. Dist. LEXIS 34589 (C.D. Cal. Mar. 18, 2015) ........................................................ 9
                                                                                                   9   Ashcroft v. Iqbal,
                                                                                                  10      556 U.S. 662 (2009) .................................................................................................................. 8

                                                                                                       Aydin Corp. v. First State Ins. Co.,
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                          18 Cal. 4th 1183 (Cal. 1998) ....................................................................................... 1, 5, 9, 19
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                       Balistreri v. Pacifica Police Dep't,
                                                                                                  13      901 F.2d 696 (9th Cir. 1990)..................................................................................................... 8
                                                                                                  14   Bell Atlantic Corp. v. Twombly,
                                                                                                  15       550 U.S. 544 (2007) .................................................................................................................. 8

                                                                                                  16   Bristol-Myers Squibb Co. v. Superior Court of California,
                                                                                                           137 S. Ct. 1773 (2017) .............................................................................................................. 9
                                                                                                  17
                                                                                                       Carpenter v. PetSmart, Inc.,
                                                                                                  18      2020 U.S. Dist. LEXIS 35459 (S.D. Cal. Mar. 2, 2020)........................................................... 9
                                                                                                  19   Corcoran v. CVS Health Corp.,
                                                                                                          2016 WL 948880 (N.D. Cal. 2016)........................................................................................... 9
                                                                                                  20

                                                                                                  21   Gardner v. Martino,
                                                                                                          563 F.3d 981 (9th Cir. 2009)................................................................................................... 20
                                                                                                  22
                                                                                                       Gavrilides Mgmt. Co. v. Michigan Ins. Co.,
                                                                                                  23      Case No. 20-258-CB-C30 (Ingham County) (Mich. Cir. Ct. July 1, 2020) ...................... 13, 15
                                                                                                  24   Gov’t Empls. Ins. Co. v. Nadkarni,
                                                                                                          391 F. Supp. 3d 917 (N.D. Cal. 2019) ................................................................................ 9, 19
                                                                                                  25
                                                                                                       Hotchalk, Inc. v. Scottsdale Ins. Co.,
                                                                                                  26
                                                                                                          217 F. Supp. 3d 1058 (N.D. Cal. 2016) .................................................................................. 11
                                                                                                  27
                                                                                                       Ins. Co. of N. Am. v. Fed. Exp. Corp.,
                                                                                                  28       189 F.3d 914 (9th Cir. 1999)................................................................................................... 10
                                                                                                                                                             - iv -

                                                                                                                                                                                               DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                                                    20-cv-002951-MMC
                                                                                                         Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 5 of 26



                                                                                                   1   Kean, Miller, Hawthorne, D’Armond McCowan & Jarman, LLP v. Nat’l Fire Ins.
                                                                                                          Co. of Hartford,
                                                                                                   2      No. 06-770-C, 2007 WL 2489711 (M.D. La. Aug. 29, 2007) ................................................ 17
                                                                                                   3
                                                                                                       Mama Jo’s, Inc. v. Sparta Ins. Co.,
                                                                                                   4     No. 17-cv-23362-KMM, 2018 WL 3412974 (S.D. Fla. June 11, 2018)................................. 14

                                                                                                   5   Mastellone v. Lightning Rod Mut. Ins. Co.,
                                                                                                         884 N.E.2d 1130 (Ohio Ct. App. 2008) .................................................................................. 14
                                                                                                   6
                                                                                                       Meridian Textiles, Inc. v. Indem. Ins. Co.,
                                                                                                   7      No. CV 06-4766 CAS, 2008 U.S. Dist. LEXIS 91371 (C.D. Cal. Mar. 20,
                                                                                                          2008) ....................................................................................................................................... 12
                                                                                                   8

                                                                                                   9   MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co.,
                                                                                                         187 Cal. App. 4th 766 (Cal. Ct. App. 2010) ........................................................................... 12
                                                                                                  10
                                                                                                       Newman Myers Kreines Gross, P.C. v. Great N. Ins. Co.,
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11      17 F. Supp. 3d 323 (S.D.N.Y. 2014) ................................................................................. 13, 15
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                       Parducci v. Overland Sols.,
                                                                                                          399 F. Supp. 3d 969 (N.D. Cal. 2019) ...................................................................................... 2
                                                                                                  13

                                                                                                  14   Phila. Parking Auth. v. Fed. Ins. Co.,
                                                                                                          385 F. Supp. 2d 280 (S.D.N.Y. 2005) ..................................................................................... 15
                                                                                                  15
                                                                                                       Port Auth. of N.Y. & N.J. v. Affiliated FM Ins. Co.,
                                                                                                  16      311 F.3d 226 (3d Cir. 2002) .................................................................................................... 13

                                                                                                  17   S. Hospitality, Inc. v. Zurich Am, Ins. Co.,
                                                                                                           393 F.3d 1137, 1140–41 (10th Cir. 2004)............................................................................... 17
                                                                                                  18
                                                                                                       Sheahan v. State Farm Gen. Ins. Co.,
                                                                                                  19
                                                                                                          394 F. Supp. 3d 997 (N.D. Cal. 2019) .................................................................................... 11
                                                                                                  20
                                                                                                       Ski Shawnee, Inc. v. Commonwealth Ins. Co.,
                                                                                                  21       No. 3:09-CV-02391, 2010 WL 2696782 (M.D. Pa. July 6, 2010) ................................... 17, 19

                                                                                                  22   Social Life Magazine, Inc. v. Sentinel Ins. Co. Ltd.,
                                                                                                          No. 20 Civ. 3311 (VEC) (S.D.N.Y. May 14, 2020)................................................................ 14
                                                                                                  23
                                                                                                       Syufy Enters. v. Home Ins. Co.,
                                                                                                  24      No. 94-0756 FMS, 1995 U.S. Dist. LEXIS 3771 (N.D. Cal. 1995) ................................. 17, 18
                                                                                                  25
                                                                                                       Tarakanov v. Lexington Ins. Co.,
                                                                                                  26      2020 U.S. Dist. LEXIS 40903, __ F. Supp. 3d ___ (N.D. Cal. 2020) .................................... 10

                                                                                                  27   Ticor Title Ins. Co. v. Employers Ins. of Wausau,
                                                                                                          40 Cal. App. 4th 1699, 48 Cal. Rptr. 2d 368 (Cal. Ct. App. 1995)......................................... 10
                                                                                                  28
                                                                                                                                                                             -v-

                                                                                                                                                                                                    DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                                                         20-cv-002951-MMC
                                                                                                         Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 6 of 26



                                                                                                   1   Tu v. Dongbu Ins. Co.,
                                                                                                          2018 U.S. Dist. LEXIS 151322 (N.D. Cal. 2018)................................................................... 17
                                                                                                   2
                                                                                                       United Air Lines v. Ins. Co. of the State of Pa.,
                                                                                                   3
                                                                                                          439 F.3d 128, 134–35 (2d Cir. 2006) ...................................................................................... 19
                                                                                                   4
                                                                                                       Ward Gen. Ins. Servs., Inc. v. Emp'rs Fire Ins. Co.,
                                                                                                   5     114 Cal. App. 4th 548 (Cal. Ct. App. 2003) ..................................................................... 11, 12

                                                                                                   6   Zaghi v. State Farm Gen. Ins. Co.,
                                                                                                          77 F. Supp. 3d 974 (N.D. Cal. 2015) ...................................................................................... 10
                                                                                                   7
                                                                                                       Statutes
                                                                                                   8
                                                                                                       California Civil Code § 1638 ........................................................................................................ 10
                                                                                                   9
                                                                                                  10   California Civil Code § 1639 ........................................................................................................ 10

                                                                                                       California Civil Code § 1646 ........................................................................................................ 10
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                San Francisco, California 94111




                                                                                                  12   Government Code Section 8558(b)................................................................................................. 4
                               275 Battery Street, Suite 2600




                                                                                                  13   Other Authorities
                                                                                                  14   CDC, Vaccines & Immunizations: Glossary, at
                                                                                                         https://www.cdc.gov/vaccines/terms/glossary.html ................................................................ 19
                                                                                                  15

                                                                                                  16   Executive Order N-33-20 ....................................................................................................... passim

                                                                                                  17   Federal Rules of Civil Procedure Rule 12(b)(1) ............................................................................. 9

                                                                                                  18   Federal Rules of Civil Procedure Rule 12(b)(6) ................................................................... 1, 8, 20

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                                       - vi -

                                                                                                                                                                                             DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                                                 20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 7 of 26



                                                                                                   1                       MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                                   2          TIC respectfully submits the following memorandum of points and authorities in support

                                                                                                   3   of its motion to dismiss with prejudice all claims asserted against it in the Class Action Complaint

                                                                                                   4   [Doc. 1] (the “Complaint”) of Plaintiff pursuant to Rule 12(b)(6) of the Federal Rules of Civil

                                                                                                   5   Procedure. The Complaint fails to state a claim upon which relief may be granted because the

                                                                                                   6   unambiguous terms of Plaintiff’s insurance policy with TIC do not provide coverage for

                                                                                                   7   Plaintiff’s claim. The grounds for this motion are further provided in this memorandum, in the

                                                                                                   8   Declaration of Jason Deitzel and attached exhibits, in the Complaint, in the Request for Judicial

                                                                                                   9   Notice and upon such further evidence or argument as the Court permits.
                                                                                                  10                            STATEMENT OF ISSUES TO BE DECIDED
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11          Whether Plaintiff’s claims for declaratory judgment should be dismissed with prejudice on
                                                                San Francisco, California 94111




                                                                                                  12   the ground that the terms of the policy issued by TIC to Plaintiff do not provide Business Income,
                               275 Battery Street, Suite 2600




                                                                                                  13   Extra Expense, and/or Civil Authority coverage for Plaintiff’s alleged loss.

                                                                                                  14                                    PRELIMINARY STATEMENT

                                                                                                  15          This is an insurance coverage action arising out of the COVID-19 pandemic. Plaintiff, a

                                                                                                  16   marketing agency in Newport Beach, California, alleges that its property insurance policy with

                                                                                                  17   TIC provides coverage for business interruption losses purportedly incurred as a result of

                                                                                                  18   COVID-19. On behalf of putative classes of TIC insureds, Plaintiff asserts three claims, each

                                                                                                  19   seeking a declaration of coverage under one of three provisions of its policy: those affording
                                                                                                  20   Business Income, Extra Expense, and Civil Authority coverage respectively. Plaintiff alleges that

                                                                                                  21   TIC issued blanket denials for all COVID-19 claims, including Plaintiff’s claim and the claims of

                                                                                                  22   putative class members nationwide, regardless of their merits. But the threshold question on this

                                                                                                  23   motion is whether Plaintiff’s policy affords coverage for its alleged loss. It does not. Although

                                                                                                  24   the global COVID-19 pandemic has disrupted businesses around the world, the unambiguous

                                                                                                  25   terms of Plaintiff’s policy do not provide coverage for Plaintiff’s alleged losses.

                                                                                                  26          First, Plaintiff’s claims for Business Income and Extra Expense coverage fail because the

                                                                                                  27   plain language of the policy provides that such coverage applies only when the suspension of

                                                                                                  28
                                                                                                                                                       -1-

                                                                                                                                                                       DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 8 of 26



                                                                                                   1   Plaintiff’s operations is caused by “direct physical loss of or damage to” property at the insured’s

                                                                                                   2   premises. The Complaint does not plausibly allege that O’Brien’s property suffered any direct

                                                                                                   3   physical loss or damage. Without any direct physical loss of or damage to Plaintiff’s property,

                                                                                                   4   coverage under the Policy is not triggered, and no recovery is available.

                                                                                                   5           Second, Plaintiff’s Civil Authority claim fails because the Complaint does not plead either

                                                                                                   6   of the two prerequisites for coverage: the orders relied upon in the Complaint—the Governor’s

                                                                                                   7   March 4, 2020 Proclamation of a State of Emergency (the “Proclamation”) and his March 19,

                                                                                                   8   2020 Executive Order N-33-20 (the “Executive Order”)—were not enacted because of direct

                                                                                                   9   physical loss of or damage to property at another location, and they did not prohibit access to
                                                                                                  10   Plaintiff’s premises. To the contrary, the Proclamation and the Executive Order were issued to
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   facilitate the treatment of people infected with the virus and to limit person-to-person contact “to
                                                                San Francisco, California 94111




                                                                                                  12   bend the curve” of contagion. Moreover, neither the Proclamation nor the Executive Order
                               275 Battery Street, Suite 2600




                                                                                                  13   restricts access to Plaintiff’s premises.

                                                                                                  14           For all these reasons, Plaintiff is not entitled to coverage under the policy, and the

                                                                                                  15   Complaint should be dismissed with prejudice.

                                                                                                  16                                      I. STATEMENT OF FACTS
                                                                                                  17           The facts alleged or incorporated by reference in the Complaint, or of which the Court

                                                                                                  18   may take judicial notice on this motion, are summarized below.

                                                                                                  19           TIC respectfully requests that the Court take judicial notice of Plaintiff’s insurance policy
                                                                                                  20   with TIC (Ex. A), and the Proclamation and the Executive Order (Exs. B and C). On a motion to

                                                                                                  21   dismiss, the Court may consider documents referenced in the complaint but not attached to it so

                                                                                                  22   long as the documents are referred to by the complaint, are central to the allegations, and are of

                                                                                                  23   unquestioned authenticity. (Parducci v. Overland Sols., 399 F. Supp. 3d 969, 979 n.2 (N.D. Cal.

                                                                                                  24   2019) (relying on underlying insurance policy attached to motion to dismiss in granting the

                                                                                                  25   motion).) Here, there can be no question as to the authenticity of these documents, and Plaintiff’s

                                                                                                  26   policy is repeatedly referenced in the Complaint and central to the allegations—indeed, it is the

                                                                                                  27   source of the purported right to coverage that Plaintiff seeks to have declared—and the

                                                                                                  28
                                                                                                                                                        -2-

                                                                                                                                                                        DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                       20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 9 of 26



                                                                                                   1   Proclamation and the Executive Order are likewise referred to in the Complaint and central to

                                                                                                   2   Plaintiff’s claims under the Civil Authority endorsement. (Complaint ¶¶ 15 and 40.)

                                                                                                   3            A. The Parties
                                                                                                   4            Plaintiff is a marketing agency located in Newport Beach, California. (Id. ¶ 13.)

                                                                                                   5   Defendant is an insurance company incorporated under the laws of Illinois, with its principal

                                                                                                   6   place of business in Chicago, Illinois. Defendant issues insurance policies to policyholders in

                                                                                                   7   California and other states. (Id. ¶ 14.)

                                                                                                   8            B. Plaintiff’s Alleged Business Losses and the Shelter-In-Place Orders
                                                                                                   9            Plaintiff alleges its business was suspended “by the presence of the virus that causes
                                                                                                  10   COVID-19,” and “Plaintiff was required to take measures to prevent further interruption and
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   damage.” (Id. ¶ 8.) Although the Complaint alleges in conclusory terms that Plaintiff’s
                                                                San Francisco, California 94111




                                                                                                  12   “business, and its premises, were physically damaged by the presence of the virus that causes
                               275 Battery Street, Suite 2600




                                                                                                  13   COVID-19” (id.), it does not allege any facts from which that conclusory statement could

                                                                                                  14   plausibly be inferred. The Complaint does not allege that the virus that causes COVID-19 was

                                                                                                  15   present at the insured’s premises, or even that any employee or client of O’Brien was diagnosed

                                                                                                  16   with COVID-19.

                                                                                                  17            In support of its claim for coverage under the Civil Authority endorsement, Plaintiff

                                                                                                  18   further alleges that “[t]he Governor of California issued Executive Orders, including Executive

                                                                                                  19   Order N-33-20, that limit[ed] or reduce[d] the normal business operations of business in
                                                                                                  20   Plaintiff’s community.” (Id. ¶ 40.) The relevant orders are the Proclamation and the Executive

                                                                                                  21   Order.

                                                                                                  22            On March 4, 2020, the Governor of the State of California signed the Proclamation, which

                                                                                                  23   states that the State of California has taken various actions to monitor and plan for the potential

                                                                                                  24   spread of COVID-19, preserve public health, and provide guidance to health care facilities and

                                                                                                  25   providers. (Ex. B.) It further notes that, as of March 4, 2020, there were 53 confirmed cases of

                                                                                                  26   COVID-19 in California, with more cases expected. (Id.) The Proclamation recognizes that,

                                                                                                  27   while California has a robust pandemic influenza plan and a strong health care delivery system,

                                                                                                  28
                                                                                                                                                        -3-

                                                                                                                                                                       DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 10 of 26



                                                                                                   1   “it is imperative to prepare for and respond to suspected or confirmed COVID-19 cases in

                                                                                                   2   California, to implement measures to mitigate the spread of COVID-19, and to prepare to respond

                                                                                                   3   to an increasing number of individuals requiring medical care and hospitalization ….” (Id.) The

                                                                                                   4   Order set forth in the Proclamation contains 14 items, none of which makes any mention of

                                                                                                   5   physical loss of or damage to property. (Id.) Rather, the Order is focused on making available all

                                                                                                   6   resources to treat patients afflicted with COVID-19. (Id.)

                                                                                                   7          On March 19, 2020, Governor Newsom issued the Executive Order, which requires all

                                                                                                   8   residents living in the State of California to stay at home. (Ex. C.) The stated purpose of the

                                                                                                   9   Executive Order is: “To preserve the public health and safety, and to ensure the healthcare
                                                                                                  10   delivery system is capable of serving all, and prioritizing those at the highest risk and
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   vulnerability ….” (Id. at 1.) The Order of the State Public Health Officer, also dated March 19,
                                                                San Francisco, California 94111




                                                                                                  12   2020 (the “Public Health Order”), is made part of the Executive Order and expressly states: “This
                               275 Battery Street, Suite 2600




                                                                                                  13   Order is being issued to protect the public health of Californians. The California Department of

                                                                                                  14   Public Health looks to establish consistency across the state in order to ensure that we mitigate

                                                                                                  15   the impact of COVID-19. Our goal is simple, we want to bend the curve, and disrupt the spread

                                                                                                  16   of the virus.” (Id. at 2.) Neither the Executive Order nor the Public Health Order mentions

                                                                                                  17   physical loss of or damage to property.

                                                                                                  18          Plaintiff contends that the Proclamation requires a finding of the existence of the

                                                                                                  19   circumstances described in Government Code Section 8558(b), which includes “‘conditions of
                                                                                                  20   disaster or of extreme peril to the safety of persons and property’ caused by conditions such as

                                                                                                  21   epidemics,” and that the Executive Order “is premised on a finding by the Governor of extreme

                                                                                                  22   peril to property as a result of the epidemic.” (Complaint ¶ 40.) But that contention is belied by

                                                                                                  23   the orders themselves: neither the Proclamation nor the Executive Order makes any reference to

                                                                                                  24   peril to property. Rather, the stated purpose of both measures is to promote effective care for

                                                                                                  25   people infected by the virus and to protect others from infection by stemming its spread.

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                       -4-

                                                                                                                                                                       DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                           Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 11 of 26



                                                                                                   1           C. The Policy

                                                                                                   2           Plaintiff purchased from TIC a CNA Connect Policy, Policy No. B 5094898147, for the

                                                                                                   3   period December 17, 2019 to December 17, 2020 (the “Policy”). (Complaint ¶ 15; Ex. A at 5.) 1

                                                                                                   4   The Policy provides both first-party property coverage and liability coverage. The property

                                                                                                   5   coverage, as set forth in the Businessowners Special Property Coverage Form (Form SB-146801-

                                                                                                   6   1), and its incorporated Declarations, Endorsements, and Exclusions, is relevant to Plaintiff’s

                                                                                                   7   claims here. (See Complaint ¶¶ 4-7, 15.) Specifically, Plaintiff alleges that the Policy includes

                                                                                                   8   three grants of “coverage” that should provide compensation for Plaintiff’s alleged business

                                                                                                   9   losses: Business Income, Extra Expense and Civil Authority. (Id. ¶ 16.) The trigger for

                                                                                                  10   coverage under each of these provisions is “direct physical loss of or damage to property” at the

                                                                                                       insured’s premises (for the Business Income and Extra Expense coverage) or other premises (for
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                       Civil Authority coverage).
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13           First, Business Income coverage, as set forth in the Business Income and Extra Expense

                                                                                                  14   Endorsement, allows Plaintiff to recover business income lost as a result of the suspension of its

                                                                                                  15   operations caused by “direct physical loss of or damage to property” at Plaintiff’s premises

                                                                                                  16   resulting from a cause of loss insured under the Policy. The relevant term of the Policy provides:

                                                                                                  17           1. Business Income
                                                                                                  18              …
                                                                                                  19              b. We will pay for the actual loss of Business Income you sustain due
                                                                                                  20                 to the necessary “suspension” of your “operations” during the
                                                                                                                     “period of restoration.” The “suspension” must be caused by direct
                                                                                                  21                 physical loss of or damage to property at the described premises.
                                                                                                                     The loss or damage must be caused by or result from a Covered
                                                                                                  22                 Cause of Loss.
                                                                                                  23   (Ex. A at 36.) “Suspension” means the “partial or complete cessation of your [the insured’s]

                                                                                                  24   business activities” (Ex. A at 33), and “operations” means “the type of your [the insured’s]

                                                                                                  25   business activities occurring at the described premises and tenantability of the described

                                                                                                  26   premises” (id. at 31). A “Covered Cause of Loss” means “RISKS OF DIRECT PHYSICAL

                                                                                                  27   1
                                                                                                         References to page numbers for Exhibits are to the document control numbers applied at the top
                                                                                                  28   right of each document.
                                                                                                                                                     -5-

                                                                                                                                                                      DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                    20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 12 of 26



                                                                                                   1   LOSS” unless excluded or limited under the Policy. (Id. at 15-16.) Plaintiff alleges that it

                                                                                                   2   experienced a “suspension” of its business “by the presence of the virus and Plaintiff was required

                                                                                                   3   to take measures to prevent further interruption and damage.” (Complaint ¶ 8.) Plaintiff further

                                                                                                   4   asserts that the “presence of COVID-19 caused ‘direct physical loss of or damage to’ each

                                                                                                   5   ‘Covered Property’ by requiring it to be shut down,” but does not specify the nature of such

                                                                                                   6   alleged damage, nor explain how being required to “shut down” could cause “direct physical loss

                                                                                                   7   of or damage to” its property. (Id. ¶ 39.) In addition, the Complaint pleads generally that the

                                                                                                   8   “presence of virus particles alone is enough to make the property dangerous or less valuable,” but

                                                                                                   9   does not plead that the virus was present on its property. (Id. ¶ 32; see also id. ¶ 8.)
                                                                                                  10   Second, Extra Expense coverage allows Plaintiff to recover reasonable and necessary expenses
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   incurred during the “period of restoration” that would not have been incurred if there had been no
                                                                San Francisco, California 94111




                                                                                                  12   direct physical loss of or damage to the insured’s property from a covered cause of loss. The
                               275 Battery Street, Suite 2600




                                                                                                  13   relevant term of the Policy provides:

                                                                                                  14          2. Extra Expense
                                                                                                  15             a. Extra Expense means reasonable and necessary expenses you incur
                                                                                                  16                during the “period of restoration” that you would not have incurred
                                                                                                                    if there had been no direct physical loss of or damage to property
                                                                                                  17                caused by or resulting from a Covered Cause of Loss.

                                                                                                  18             b. We will pay Extra Expense (other than the expense to repair or replace property) to:
                                                                                                  19                 (1) Avoid or minimize the “suspension” of business and to continue
                                                                                                                         “operations” at the described premises or at replacement
                                                                                                  20
                                                                                                                         premises or temporary locations, including relocation expenses
                                                                                                  21                     and costs to equip and operate the replacement premises or
                                                                                                                         temporary locations; or
                                                                                                  22
                                                                                                                     (2) Minimize the “suspension” of business if you cannot continue
                                                                                                  23                     “operations.”
                                                                                                  24   (Ex. A at 37.) Plaintiff alleges that it is entitled to coverage for Extra Expense “because Plaintiff

                                                                                                  25   and Class Members paid or incurred costs in a period of restoration of the Covered Property …

                                                                                                  26   due to COVID-19; or otherwise incurred expenses that were directly due to the interruption or

                                                                                                  27   suspension of their businesses.” (Complaint ¶ 73.) Under the Policy, the “period of restoration”

                                                                                                  28
                                                                                                                                                        -6-

                                                                                                                                                                        DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                       20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 13 of 26



                                                                                                   1   means the date that “[b]egins with the date of direct physical loss or damage caused by or

                                                                                                   2   resulting from any Covered Cause of Loss at the described premises; and [e]nds on the earlier of:

                                                                                                   3   (1) The date when the property at the described premises should be repaired, rebuilt or replaced

                                                                                                   4   with reasonable speed and similar quality; or (2) The date when business is resumed at a new

                                                                                                   5   permanent location.” (Ex. A at 31.)

                                                                                                   6          Third, Civil Authority coverage allows Plaintiff to recover its lost Business Income and

                                                                                                   7   Extra Expense when a civil authority—i.e., a government entity—prohibits access to Plaintiff’s

                                                                                                   8   premises (here, Plaintiff’s office suite) because of “direct physical loss of or damage to” property

                                                                                                   9   at locations other than the insured’s premises caused by a Covered Cause of Loss. This coverage
                                                                                                  10   would, for example, cover business interruption if a government entity prohibited access to the
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   insured’s premises as a result of a fire in a building across the street from the premises. The
                                                                San Francisco, California 94111




                                                                                                  12   relevant terms of the Policy provide:
                               275 Battery Street, Suite 2600




                                                                                                  13          Civil Authority

                                                                                                  14            1. When the Declarations show that you have coverage for Business
                                                                                                                   Income and Extra Expense, you may extend that insurance to apply to
                                                                                                  15               the actual loss of Business Income you sustain and reasonable and
                                                                                                                   necessary Extra Expense you incur caused by action of civil authority
                                                                                                  16
                                                                                                                   that prohibits access to the described premises. The civil authority
                                                                                                  17               action must be due to direct physical loss of or damage to property at
                                                                                                                   locations, other than described premises, caused by or resulting from
                                                                                                  18               a Covered Cause of Loss.
                                                                                                  19   (Ex. A at 62.) Plaintiff alleges that the Executive Order closed and suspended “business

                                                                                                  20   operations due to the physical presence of the virus that causes COVID-19 in close proximity to

                                                                                                  21   the Covered Property,” but does not allege any facts showing that the virus was “in close

                                                                                                  22   proximity” or that it caused physical loss of or damage to property at some other premises.

                                                                                                  23   (Complaint ¶ 81.)

                                                                                                  24          D. Plaintiff’s Insurance Claim and This Lawsuit
                                                                                                  25          Plaintiff alleges it “tendered claims” to TIC for Business Income, Extra Expense and Civil

                                                                                                  26   Authority coverage related to the virus that causes COVID-19. (Id. ¶¶ 10 and 46.) Plaintiff fails

                                                                                                  27   to allege any facts concerning when it submitted a claim, whether it reported any suspension of

                                                                                                  28
                                                                                                                                                       -7-

                                                                                                                                                                      DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                     20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 14 of 26



                                                                                                   1   business operations, the reason for such a suspension (if any), or whether it identified any direct

                                                                                                   2   physical loss of or damage to its property. Plaintiff also fails to allege when TIC responded to its

                                                                                                   3   claim and the contents of that response. Rather, Plaintiff contends that TIC denied all claims

                                                                                                   4   nationwide “en masse.” (Id. ¶¶ 10, 66, 74 and 82.)

                                                                                                   5           On April 29, 2020, Plaintiff filed this lawsuit—a purported nationwide class action

                                                                                                   6   brought on behalf of all TIC policyholders, without regard for, among other things, the terms and

                                                                                                   7   conditions of the insured’s particular policy, its business type, its geographic location, or the facts

                                                                                                   8   and circumstances of any alleged loss. (Complaint ¶¶ 48–51.) The Complaint asserts three

                                                                                                   9   claims for declaratory judgment. (Id. ¶¶ 61-84.) The declaratory judgment counts seek
                                                                                                  10   declarations that Plaintiff’s losses, and those of the putative class members, stemming from the
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   COVID-19 pandemic are insured losses under the Business Income, Extra Expense, and Civil
                                                                San Francisco, California 94111




                                                                                                  12   Authority provisions of their respective policies.
                               275 Battery Street, Suite 2600




                                                                                                  13                                             II. ARGUMENT
                                                                                                  14           A.      Legal Standard
                                                                                                  15           Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, dismissal “can be

                                                                                                  16   based on the lack of a cognizable legal theory or the absence of sufficient facts alleged under a

                                                                                                  17   cognizable legal theory.” (Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir.

                                                                                                  18   1990).) “[A] plaintiff's obligation to provide the grounds of his entitlement to relief requires

                                                                                                  19   more than labels and conclusions, and a formulaic recitation of the elements of a cause of action
                                                                                                  20   will not do.” (Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation,

                                                                                                  21   citation, and alteration omitted).)

                                                                                                  22           “To survive a motion to dismiss, a complaint must contain sufficient factual material,

                                                                                                  23   accepted as true, to ‘state a claim to relief that is plausible on its face.’” (Ashcroft v. Iqbal, 556

                                                                                                  24   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).) “Factual allegations must be enough

                                                                                                  25   to raise a right to relief above the speculative level[.]” (Twombly, 550 U.S. at 555.) Courts “are

                                                                                                  26   not bound to accept as true a legal conclusion couched as a factual allegation.” (Iqbal, 556 U.S.

                                                                                                  27   at 678 (internal quotation and citation omitted).)

                                                                                                  28
                                                                                                                                                         -8-

                                                                                                                                                                         DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                         20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 15 of 26



                                                                                                   1          Even taking Plaintiff’s factual, non-conclusory allegations as true, however, the

                                                                                                   2   unambiguous terms of the Policy do not permit recovery, and the Complaint should be

                                                                                                   3   dismissed.

                                                                                                   4          To the extent plaintiff seeks to assert claims on behalf of nationwide putative classes

                                                                                                   5   (Complaint ¶¶ 49-51), TIC does not consent to personal jurisdiction in this Court as to the claims

                                                                                                   6   of putative class members that are not residents of the State of Californian. (See Bristol-Myers

                                                                                                   7   Squibb Co. v. Superior Court of California, 137 S. Ct. 1773 (2017).) While there exists a split of

                                                                                                   8   authority among the federal courts, including in this district, as to whether Bristol-Myers Squibb

                                                                                                   9   applies in the context of class actions as opposed to mass torts, TIC contends that the better-
                                                                                                  10   reasoned decisions compel a finding that this Court lacks jurisdiction over claims of non-resident,
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   absent class members. (See, e.g., Carpenter v. PetSmart, Inc., 2020 U.S. Dist. LEXIS 35459, at
                                                                San Francisco, California 94111




                                                                                                  12   *12-13 (S.D. Cal. Mar. 2, 2020) (noting split among federal courts here and elsewhere and
                               275 Battery Street, Suite 2600




                                                                                                  13   “finding that Bristol-Myers Squibb applies in the nationwide class action context.”).) In addition,

                                                                                                  14   plaintiff lacks standing under Rule 12(b)(1) of the Federal Rules of Civil Procedure to assert

                                                                                                  15   claims on behalf of non-California putative class members because the laws of the states of the

                                                                                                  16   absent class members would apply to the interpretation of their policies but not to plaintiff’s

                                                                                                  17   claims. (Carpenter, 2020 U.S. Dist. LEXIS 35459, at *21-26) (holding that California named

                                                                                                  18   plaintiff lacked standing to press “claims on behalf of unnamed class members under other states’

                                                                                                  19   laws that do not govern his own claims”); see also Corcoran v. CVS Health Corp., 2016 WL
                                                                                                  20   948880, at *12 (N.D. Cal. 2016) (“Courts routinely dismiss claims where no plaintiff is alleged to

                                                                                                  21   reside in a state whose laws the class seeks to enforce.”); (Am. W. Door & Trim v. Arch Specialty

                                                                                                  22   Ins. Co., 2015 U.S. Dist. LEXIS 34589, at *23 (C.D. Cal. Mar. 18, 2015) (state insurance law

                                                                                                  23   inherently “varies by state”).)

                                                                                                  24          B.      The Policy Does Not Provide Coverage for Plaintiff’s Alleged Losses
                                                                                                  25          It is the insured’s burden to establish that the claim is within the scope of insurance

                                                                                                  26   coverage. (Aydin Corp. v. First State Ins. Co., 18 Cal. 4th 1183, 1188 (Cal. 1998); Gov’t Empls.

                                                                                                  27   Ins. Co. v. Nadkarni, 391 F. Supp. 3d 917, 925 (N.D. Cal. 2019).) Accordingly, a complaint

                                                                                                  28
                                                                                                                                                       -9-

                                                                                                                                                                      DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                     20-cv-002951-MMC
                                                                                                           Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 16 of 26



                                                                                                   1   seeking a declaration that an insuring agreement provides the asserted coverage must allege

                                                                                                   2   sufficient facts to show that the claims fall within the policy’s coverage.

                                                                                                   3           In this diversity case, California substantive law applies, including its choice-of-law rules.

                                                                                                   4   (Ins. Co. of N. Am. v. Fed. Exp. Corp., 189 F.3d 914, 919 (9th Cir. 1999).)2 Under California

                                                                                                   5   law, insurance policies “are contracts to which the ordinary rules of contract interpretation apply.”

                                                                                                   6   (Zaghi v. State Farm Gen. Ins. Co., 77 F. Supp. 3d 974, 977 (N.D. Cal. 2015) (citing Travelers

                                                                                                   7   Cas. & Sur. Co. v. Transcon. Ins. Co., 122 Cal. App. 4th 949, 955, 19 Cal. Rptr. 3d 272 (Cal. Ct.

                                                                                                   8   App. 2004) and Bank of the West v. Superior Court, 2 Cal.4th 1254, 1264, 10 Cal. Rptr. 2d 538,

                                                                                                   9   833 P.2d 545 (Cal. Ct. App. 1992)).) California insurance law requires that the interpretation of a
                                                                                                  10   policy give effect to the parties’ mutual intentions as of the time of contracting. (AIU Ins. Co. v.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   Superior Court (FMC Corporation), 51 Cal. 3d 807, 821 (Cal. 1990).) “Where contract language
                                                                San Francisco, California 94111




                                                                                                  12   is clear and explicit and does not lead to absurd results, we ascertain intent from the written terms
                               275 Battery Street, Suite 2600




                                                                                                  13   and go no further.” (Ticor Title Ins. Co. v. Employers Ins. of Wausau, 40 Cal. App. 4th 1699,

                                                                                                  14   1707, 48 Cal. Rptr. 2d 368 (Cal. Ct. App. 1995); see also Cal. Civ. Code § 1638 (“The language

                                                                                                  15   of a contract is to govern its interpretation, if the language is clear and explicit, and does not

                                                                                                  16   involve an absurdity.”); id. § 1639 (“When a contract is reduced to writing, the intention of the

                                                                                                  17   parties is to be ascertained from the writing alone, if possible ....”).) Policy terms are applied as

                                                                                                  18   defined in the document or, when not defined, read in their ordinary and popular sense. (AIU Ins.

                                                                                                  19   Co., 51 Cal. 3d at 825.)
                                                                                                  20           Where, as here, the insured cannot meet its burden to show that the policy provides the

                                                                                                  21   claimed coverage, courts in this District will dismiss the complaint. (See Tarakanov v. Lexington

                                                                                                  22   Ins. Co., 2020 U.S. Dist. LEXIS 40903, __ F. Supp. 3d ___ (N.D. Cal. 2020) (dismissing first-

                                                                                                  23   party property insurance claim arising from the 2017 Northern California wildfires for failure to

                                                                                                  24
                                                                                                       2
                                                                                                         One of California’s choice-of-law tests is set forth in California Civil Code § 1646, which states
                                                                                                  25   that “[a] contract is to be interpreted according to the law and usage of the place where it is to be
                                                                                                       performed; or, if it does not indicate a place of performance, according to the law and usage of
                                                                                                  26   the place where it is made.” Plaintiff is a California entity with its business located in Newport
                                                                                                  27   Beach, California. The Policy provides coverage for Plaintiff’s Covered Property, which is
                                                                                                       located at the designated Newport Beach location. Consequently, California law applies to the
                                                                                                  28   coverage issues presented under Plaintiff’s Policy.
                                                                                                                                                       - 10 -

                                                                                                                                                                        DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                        20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 17 of 26



                                                                                                   1   state a plausible claim); Hotchalk, Inc. v. Scottsdale Ins. Co., 217 F. Supp. 3d 1058 (N.D. Cal.

                                                                                                   2   2016) (dismissing claim of coverage for false claims act violations under directors and officers

                                                                                                   3   policy); Sheahan v. State Farm Gen. Ins. Co., 394 F. Supp. 3d 997 (N.D. Cal. 2019) (dismissal of

                                                                                                   4   putative class action concerning claims of undervaluing of replacement costs for wildfire

                                                                                                   5   damaged homes).)

                                                                                                   6                   1.    The Business Income and Extra Expense Claims Should Be
                                                                                                                             Dismissed Because O’Brien Did Not Suffer Direct Physical
                                                                                                   7                         Loss of or Damage to Property
                                                                                                   8           The Complaint does not plausibly allege Business Income and Extra Expense claims that

                                                                                                   9   fall within the coverage provisions of the Policy. The plain language of the Business Income and
                                                                                                  10   Extra Expense Endorsement provides coverage for “actual loss of Business Income [Plaintiff]
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   sustains due to the necessary ‘suspension’ of [Plaintiff’s] ‘operations’” only if (1) the suspension
                                                                San Francisco, California 94111




                                                                                                  12   is “caused by direct physical loss of or damage to property at the described premises” and (2) the
                               275 Battery Street, Suite 2600




                                                                                                  13   direct physical loss or damage is “caused by or result[s] from a Covered Cause of Loss.” (Ex. A

                                                                                                  14   at 36.) The described premises is defined to mean “[t]he portion of the building which you

                                                                                                  15   [Plaintiff] rent, lease or occupy”—in Plaintiff’s case, “2901 W. Coast Hwy Ste 200 Newport

                                                                                                  16   Beach, CA,” as set forth in the Policy Declarations—and any portion of the building used by

                                                                                                  17   Plaintiff to gain access to its suite. (Id. at 36.)

                                                                                                  18           The Extra Expense provision similarly requires “direct physical loss of or damage to

                                                                                                  19   property caused by or resulting from a Covered Cause of Loss.” (Id. at 37.) “Thus, although the
                                                                                                  20   damage covered, loss of income, is not itself a physical loss, the loss of income must

                                                                                                  21   be caused by a physical loss….” (Ward Gen. Ins. Servs., Inc. v. Emp'rs Fire Ins. Co., 114 Cal.

                                                                                                  22   App. 4th 548, 555 (Cal. Ct. App. 2003) (emphasis in original).) Because the Complaint does not

                                                                                                  23   plausibly allege that property at Plaintiff’s premises suffered any direct physical loss or damage,

                                                                                                  24   and attributes Plaintiff’s suspension of its business (and resulting losses) to the COVID-19

                                                                                                  25   pandemic, the Proclamation, and the Executive Order, not physical damage to property, no

                                                                                                  26   coverage is available under the Policy.

                                                                                                  27

                                                                                                  28
                                                                                                                                                             - 11 -

                                                                                                                                                                      DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                     20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 18 of 26



                                                                                                   1                         a. Plaintiff Does Not Plausibly Allege “Direct Physical Loss of or
                                                                                                                                Damage To” Plaintiff’s Property
                                                                                                   2
                                                                                                              The Policy expressly and unambiguously provides that Business Income and Extra
                                                                                                   3
                                                                                                       Expense losses are covered only if those losses result from direct physical loss of or damage to
                                                                                                   4
                                                                                                       the insured’s property. California courts have interpreted the phrase “direct physical loss of or
                                                                                                   5
                                                                                                       damage to” property to require either “direct physical loss of” or “direct physical damage to”
                                                                                                   6
                                                                                                       property. (Ward Gen. Ins. Servs., Inc., 114 Cal. App. 4th at 554 (“[W]e construe the words
                                                                                                   7
                                                                                                       ‘direct physical’ to modify both ‘loss of’ and ‘damage to.’”).) “That the loss needs to be
                                                                                                   8
                                                                                                       ‘physical,’ given the ordinary meaning of the term, is ‘widely held to exclude alleged losses that
                                                                                                   9
                                                                                                       are intangible or incorporeal, and, thereby, to preclude any claim against the property insurer
                                                                                                  10
                                                                                                       when the insured merely suffers a detrimental economic impact unaccompanied by a distinct,
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                       demonstrable, physical alteration of the property.’” (MRI Healthcare Ctr. of Glendale, Inc. v.
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                       State Farm Gen. Ins. Co., 187 Cal. App. 4th 766, 779 (Cal. Ct. App. 2010) (quoting 10A Couch
                                                                                                  13
                                                                                                       on Insurance, § 148:46 at p. 148-81).) Physical loss or damage thus requires that “some external
                                                                                                  14
                                                                                                       force must have acted upon the insured property to cause a physical change in the condition of the
                                                                                                  15
                                                                                                       property, i.e., it must have been ‘damaged’ within the common understanding of that term.”
                                                                                                  16
                                                                                                       (MRI Healthcare, 187 Cal. App. 4th at 780 (emphasis in original); see also Meridian Textiles,
                                                                                                  17
                                                                                                       Inc. v. Indem. Ins. Co., No. CV 06-4766 CAS, 2008 U.S. Dist. LEXIS 91371, at *17 (C.D. Cal.
                                                                                                  18
                                                                                                       Mar. 20, 2008) (holding that in order to trigger coverage under a physical loss or damage
                                                                                                  19
                                                                                                       provision, the insured must demonstrate “some tangible change” in the property or “some
                                                                                                  20
                                                                                                       detectable physical change”).)
                                                                                                  21
                                                                                                                      California law requiring tangible, physical damage to trigger coverage is consistent
                                                                                                  22
                                                                                                       with authority in other jurisdictions. For example, in a recent decision on all fours with Plaintiff’s
                                                                                                  23
                                                                                                       claims here, a Michigan court dismissed the plaintiff’s business interruption claim for alleged
                                                                                                  24
                                                                                                       losses caused by the COVID-19 pandemic for failure to allege direct physical loss of or damage
                                                                                                  25
                                                                                                       to its property. (See Gavrilides Mgmt. Co. v. Michigan Ins. Co., Case No. 20-258-CB-C30
                                                                                                  26
                                                                                                       (Ingham County) (Mich. Cir. Ct. July 1, 2020) (Decision granted on the record
                                                                                                  27
                                                                                                       [ https://www.youtube.com/watch?v=Dsy4pA5NoPw&feature=youtu.be].) Similar to Plaintiff’s
                                                                                                  28
                                                                                                                                                      - 12 -

                                                                                                                                                                       DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                           Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 19 of 26



                                                                                                   1   claim for Civil Authority coverage, the claim in Gavrilides was premised entirely on orders

                                                                                                   2   issued by the Governor of the State of Michigan that restricted dine-in services at plaintiff’s

                                                                                                   3   restaurant and caused plaintiff to reduce operations. The court summarily rejected plaintiff’s

                                                                                                   4   argument that it experienced a physical loss of property because customers were physically

                                                                                                   5   prohibited from dining in at plaintiff’s restaurant, calling the argument “nonsense” and

                                                                                                   6   concluding that it came “nowhere close to meeting the requirement that there has to be some

                                                                                                   7   physical alteration to or physical damage or tangible damage to the integrity” of the property to

                                                                                                   8   trigger coverage. (Id.) The court granted the defendant’s motion for summary disposition

                                                                                                   9   without leave to amend, noting that amendment would be futile because the Michigan executive
                                                                                                  10   orders and the coronavirus “do not constitute the direct physical damage or injury that is required

                                                                                                       under the policy”. (Id.) 3
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                San Francisco, California 94111




                                                                                                  12           Similarly, in Newman Myers Kreines Gross, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d 323
                               275 Battery Street, Suite 2600




                                                                                                  13   (S.D.N.Y. 2014), the Court held that the closure of a law firm’s premises resulting from a power

                                                                                                  14   shutoff by Con Edison, the local New York City energy provider, in advance of Hurricane Sandy

                                                                                                  15   did not trigger business income or extra expense coverage because there was no physical damage

                                                                                                  16   to the insured’s offices located at 40 Wall Street. The Court noted that “[t]he words ‘direct’ and

                                                                                                  17   ‘physical,’ which modify the phrase ‘loss or damage,’ ordinarily connote actual, demonstrable

                                                                                                  18   harm of some form to the premises itself, rather than forced closure of the premises for reasons

                                                                                                  19   exogenous to the premises themselves, or the adverse business consequences that flow from such
                                                                                                  20   closure.” (Id. at 331; see also, e.g., Port Auth. of N.Y. & N.J. v. Affiliated FM Ins. Co., 311 F.3d

                                                                                                  21   226, 235 (3d Cir. 2002) (“In ordinary parlance and widely accepted definition, physical damage

                                                                                                  22   to property ‘means a distinct, demonstrable, and physical alteration’ of its structure.”); Mama

                                                                                                  23   Jo’s, Inc. v. Sparta Ins. Co., No. 17-cv-23362-KMM, 2018 WL 3412974, at *9 (S.D. Fla. June

                                                                                                  24

                                                                                                  25   3
                                                                                                         In explaining why it was denying leave to amend, the Court stated: “…there actually is no
                                                                                                       factual development that could change the fact that the complaint is complaining about the loss of
                                                                                                  26   access or use of the premises due to executive orders and the COVID-19 virus crisis. So, there is
                                                                                                  27   no factual development that could possibly change that or amendment to the complaint that could
                                                                                                       change that those things do not constitute the direct physical damage or injury that is required
                                                                                                  28   under the policy…”
                                                                                                                                                      - 13 -

                                                                                                                                                                       DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                           Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 20 of 26



                                                                                                   1   11, 2018) (“[D]irect physical loss ‘contemplates an actual change in insured property then in a

                                                                                                   2   satisfactory state, occasioned by accident or other fortuitous event directly upon the property

                                                                                                   3   causing it to become unsatisfactory for future use or requiring that repairs be made to make it

                                                                                                   4   so.”).) Business Income and Extra Expense claims under the Policy language at issue here are

                                                                                                   5   thus compensable only when the suspension of business was caused by a physical alteration to, or

                                                                                                   6   a demonstrable change to, the insured’s property.

                                                                                                   7           Here, the Complaint does not—and cannot—allege facts showing any indicia of property

                                                                                                   8   damage, nor does Plaintiff claim that COVID-19 caused any direct physical alteration or change

                                                                                                   9   constituting “direct physical loss of or damage to” Plaintiff’s premises. Plaintiff alleges,
                                                                                                  10   implausibly, that viruses generally cause damage to property simply by their presence, which
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   Plaintiff claims “mak[es] the property dangerous and less valuable,” and quotes a 2006 industry
                                                                San Francisco, California 94111




                                                                                                  12   group statement suggesting that viruses can sometimes contaminate property. But the Complaint
                               275 Battery Street, Suite 2600




                                                                                                  13   does not allege that the coronavirus that causes COVID-19 was ever found at Plaintiff’s premises,

                                                                                                  14   let alone that COVID-19 physically altered or changed Plaintiff’s property.4 Rather, the

                                                                                                  15   purported “damage” that Plaintiff alleges the virus caused was neither direct nor physical, but

                                                                                                  16   rather economic damage resulting from the shutdown of its business. (Complaint ¶ 39 (“COVID-

                                                                                                  17   19 damaged the ‘Covered Property’ by requiring it to be shut down.”).) Thus, Plaintiff’s

                                                                                                  18   4
                                                                                                         Even if (contrary to fact and the Complaint) Plaintiff had specifically alleged the physical
                                                                                                  19   presence of coronavirus on property at Plaintiff’s premises, that would still be insufficient to
                                                                                                       plead and prove direct physical loss or damage. According to CDC guidelines, “[c]oronaviruses
                                                                                                  20   on surfaces and objects naturally die within hours to days” and can be removed with “[n]ormal
                                                                                                       routine cleaning with soap and water” or killed with disinfectants. (See RJN E, CDC Reopening
                                                                                                  21   Guidance for Cleaning and Disinfecting Public Spaces, Workplaces, Businesses, Schools, and
                                                                                                       Homes, cdc.gov/coronavirus/2019-ncov/community/reopen-guidance.html (last visited June 17,
                                                                                                  22   2020).) The fleeting presence of a virus that can survive on surfaces for only a few hours or days
                                                                                                  23   (see Complaint ¶ 34), and can be easily removed through ordinary cleaning or disinfectants,
                                                                                                       cannot cause physical loss or damage that would render property unusable or uninhabitable. (See
                                                                                                  24   Mama Jo’s, 2018 WL 3412974, at *9 (finding no direct physical loss or damage and noting that
                                                                                                       “cleaning is not considered direct physical loss”); Mastellone v. Lightning Rod Mut. Ins. Co., 884
                                                                                                  25   N.E.2d 1130, 1144–45 (Ohio Ct. App. 2008) (holding that mold contamination that could be
                                                                                                       remediated through standard cleaning procedures was not “direct physical loss or damage”); see
                                                                                                  26   also RJN Ex. D, Social Life Magazine, Inc. v. Sentinel Ins. Co. Ltd., No. 20 Civ. 3311 (VEC), Tr.
                                                                                                  27   at 4:25–5:4 (S.D.N.Y. May 14, 2020) (in denying preliminary injunction in property insurance
                                                                                                       action concerning alleged property damage caused by COVID-19, court stated: “There is no
                                                                                                  28   damage to your property. . . . [COVID-19] damages lungs. It doesn’t damage printing presses.”).)
                                                                                                                                                      - 14 -

                                                                                                                                                                       DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 21 of 26



                                                                                                   1   allegation that its business operations were suspended as a result of the alleged presence of

                                                                                                   2   COVID-19 “in public places and businesses in Newport Beach and across the nation” (Complaint

                                                                                                   3   ¶ 43) fails to allege any “actual, demonstrable harm of some form” to property at the insured’s

                                                                                                   4   premises, as required for coverage under the Policy. (See, supra, Gavrilides Mgmt. Co., Case No.

                                                                                                   5   20-258-CB-C30, at https://www.youtube.com/watch?v=Dsy4pA5NoPw&feature=youtu.be;

                                                                                                   6   Newman Myers, 17 F. Supp. 3d at 331.)

                                                                                                   7          Because the Complaint does not allege any direct physical loss of or damage to Plaintiff’s

                                                                                                   8   property, which is a necessary trigger for coverage under the Policy, Plaintiff’s claims under the

                                                                                                   9   Business Income and Extra Expense Endorsement (Claims I and II) should be dismissed.
                                                                                                  10
                                                                                                                             b. There Is No Business Income or Extra Expense Coverage
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11                            Because There Has Been No “Period of Restoration”
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                              The Business Income and Extra Expense Endorsement coverage that Plaintiff seeks is also
                                                                                                  13   limited to the “period of restoration.” (Ex. A at 36-37.) This period “[b]egins with the date of
                                                                                                  14   direct physical loss or damage” and ends on the earlier of the “date when the property at the
                                                                                                  15   described premises should be repaired, rebuilt or replaced with reasonable speed and similar
                                                                                                  16   quality; or the date when business is resumed at a new permanent location.” (Id. at 31 (emphases
                                                                                                  17   added).) That the coverage does not begin until the “direct physical loss or damage” occurs and
                                                                                                  18   ends when the property is “repaired, rebuilt or replaced” further confirms that, without direct
                                                                                                  19   physical loss or damage, there is no coverage at all. (See Phila. Parking Auth. v. Fed. Ins. Co.,
                                                                                                  20   385 F. Supp. 2d 280, 288 (S.D.N.Y. 2005) (the terms “‘rebuild,’ ‘repair,’ and ‘replace’ all
                                                                                                  21   strongly suggest that the damage contemplated by the Policy is physical in nature”); see also
                                                                                                  22   Newman Myers, 17 F. Supp. 3d at 332 (“The words ‘repair’ and ‘replace’ contemplate physical
                                                                                                  23   damage to the insured premises.”).) Here, the period of restoration has not begun because there
                                                                                                  24   has been no direct physical loss of or damage to Plaintiff’s property.
                                                                                                  25          The Complaint does not allege any physical damage to Plaintiff’s premises requiring
                                                                                                  26   repair, rebuilding, or replacement. Aside from using the phrase in a handful of paragraphs (see,
                                                                                                  27   e.g., Complaint ¶¶ 24, 73, 76), the Complaint does not even plead a “period of restoration” or
                                                                                                  28
                                                                                                                                                      - 15 -

                                                                                                                                                                      DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                     20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 22 of 26



                                                                                                   1   specify the repairs necessitated by any supposed property damage. To the contrary, Plaintiff

                                                                                                   2   pleads that it (and putative class members) “took precautions; performed repairs; purchased

                                                                                                   3   equipment or other services due to COVD-19; or otherwise incurred expenses that were directly

                                                                                                   4   due to the interruption or suspension of their businesses”—not due to direct physical damage to

                                                                                                   5   their insured premises. (Complaint ¶ 73 (emphasis added).)

                                                                                                   6                   2.    Plaintiff’s Civil Authority Claim Should Be Dismissed
                                                                                                                             Because Plaintiff Has Not Alleged Facts Showing Direct
                                                                                                   7                         Physical Loss of or Damage to Property at Another Location
                                                                                                                             or That Access to its Premises Was Prohibited
                                                                                                   8
                                                                                                                Plaintiff also cannot recover under the Civil Authority Endorsement of the Policy because
                                                                                                   9
                                                                                                       the Proclamation and the Executive Order were not issued due to “direct physical loss of or
                                                                                                  10
                                                                                                       damage to property at locations, other than [O’Brien’s] premises” and did not prohibit access to
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                       O’Brien’s premises. (See Ex. A at 62; see also generally 10A Couch on Insurance § 152:22.)
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                                As a threshold matter, to trigger coverage under the Policy, the civil authority action must
                                                                                                  13
                                                                                                       have been due to direct physical loss of or damage to property at a location other than the insured
                                                                                                  14
                                                                                                       premises. (Ex. A at 62.) Neither the Proclamation nor the Executive Order makes any reference
                                                                                                  15
                                                                                                       to direct physical loss of or damage to property at any location. (See Exs. B & C.) Rather, the
                                                                                                  16
                                                                                                       stated purpose of both measures was to provide health care for people infected by the virus and to
                                                                                                  17
                                                                                                       protect others from infection. (Id.) Indeed, Plaintiff admits that the Proclamation and the
                                                                                                  18
                                                                                                       Executive Order “were issued due to the ‘community spread’ of COVID-19”—that is, to prevent
                                                                                                  19
                                                                                                       and treat infection. (Complaint ¶ 43.) Because the civil authority orders on which Plaintiff
                                                                                                  20
                                                                                                       relies—the Proclamation and the Executive Order (including the Public Health Order
                                                                                                  21
                                                                                                       incorporated therein)—were addressed to public health, not direct physical loss of or damage to
                                                                                                  22
                                                                                                       property at a location other than Plaintiff’s premises, the Civil Authority Endorsement does not
                                                                                                  23
                                                                                                       apply.
                                                                                                  24
                                                                                                                For a civil authority claim to succeed, the civil authority action also must expressly
                                                                                                  25
                                                                                                       prohibit access to Plaintiff’s premises, which unambiguously means a complete bar to entry. (S.
                                                                                                  26
                                                                                                       Hospitality, Inc. v. Zurich Am, Ins. Co., 393 F.3d 1137, 1140–41 (10th Cir. 2004) (citing cases
                                                                                                  27
                                                                                                       from various states); Ex. A at 62 (requiring that the civil authority action “prohibit[] access to the
                                                                                                  28
                                                                                                                                                       - 16 -

                                                                                                                                                                        DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 23 of 26



                                                                                                   1   described premises”); see also Syufy Enters. v. Home Ins. Co., No. 94-0756 FMS, 1995 U.S.

                                                                                                   2   Dist. LEXIS 3771 *5 (N.D. Cal. 1995) (the “civil authority must specifically deny access to [the

                                                                                                   3   insured’s premises]. Here, no civil authority ever specifically prohibited any individual from

                                                                                                   4   entering [the insured’s premises].”); Tu v. Dongbu Ins. Co., 2018 U.S. Dist. LEXIS 151322 *26-

                                                                                                   5   27 (N.D. Cal. 2018) (coverage would apply if “a covered cause of loss caused damage to the

                                                                                                   6   street in front of the [insured premises], and a civil authority closed the [insured premises]

                                                                                                   7   because of that damage.”).) Neither the Proclamation nor the Executive Order contains any

                                                                                                   8   provision prohibiting access to Plaintiff’s premises.

                                                                                                   9          It is not enough that the civil authority order merely hampered or discouraged access to
                                                                                                  10   the insured’s premises. (See Ski Shawnee, Inc. v. Commonwealth Ins. Co., No. 3:09-CV-02391,
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   2010 WL 2696782, at *1, *5 (M.D. Pa. July 6, 2010) (no coverage when order closed main road
                                                                San Francisco, California 94111




                                                                                                  12   that 70 percent—but not 100 percent—of patrons used to access ski resort); Kean, Miller,
                               275 Battery Street, Suite 2600




                                                                                                  13   Hawthorne, D’Armond McCowan & Jarman, LLP v. Nat’l Fire Ins. Co. of Hartford, No. 06-770-

                                                                                                  14   C, 2007 WL 2489711, at *6 (M.D. La. Aug. 29, 2007) (claim failed when plaintiff closed its

                                                                                                  15   office to comply with advisories recommending that residents remain home after hurricane

                                                                                                  16   despite no orders forbidding or blocking access to premises); Abner, Herrman & Brock, Inc. v.

                                                                                                  17   Great Northern Ins. Co., 308 F. Supp. 2d 331, 335–36 (S.D.N.Y. 2004) (after full prohibition of

                                                                                                  18   access lifted, plaintiff had no civil authority claim even though traffic restrictions continued to

                                                                                                  19   hamper access to premises).) Nor is it sufficient that a civil authority’s closure of other
                                                                                                  20   businesses causes a loss of income to the insured; the civil authority must prohibit access to the

                                                                                                  21   insured’s premises specifically. (S. Hospitality, 393 F.3d at 1140–41 (no recovery after 9/11 for

                                                                                                  22   hotel operator because, although FAA’s order grounding planes greatly depressed hotels’

                                                                                                  23   business, it did not close hotels).) That the stay-at-home direction in the Executive Order may

                                                                                                  24   have lost Plaintiff business or hampered its employees from coming to work is thus not sufficient

                                                                                                  25   to invoke coverage under the Civil Authority Endorsement.

                                                                                                  26          This District Court, in Syufy Enterprises, supra, 1995 U.S. Dist. LEXIS 3771 [1995 WL

                                                                                                  27   129229], denied a business interruption claim by a movie theater operator that had suspended its

                                                                                                  28
                                                                                                                                                       - 17 -

                                                                                                                                                                       DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 24 of 26



                                                                                                   1   business operations when, following the Rodney King verdict, civil authorities in several large

                                                                                                   2   cities imposed a dawn-to-dusk curfew to quell potential rioting and looting. The policy in

                                                                                                   3   question covered business income loss where “as a direct result of damage to or destruction of

                                                                                                   4   property adjacent to the premises herein described by the peril(s) insured against, access to such

                                                                                                   5   described premises is specifically prohibited by order of civil authority.” (Id. at *2.) The court

                                                                                                   6   held that the civil authority provision was not triggered for two reasons: first, no order ever

                                                                                                   7   “specifically prohibited any individual from entering a theater,” and second, the policy required

                                                                                                   8   that the civil authority order must be “a direct result of damage to or destruction of property

                                                                                                   9   adjacent” to the insured’s property, not a curfew imposed to prevent future rioting and property
                                                                                                  10   damage. (Id., at *5 (emphases in original).)
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11          Civil Authority coverage does not apply here for the same reasons as in Syufy Enterprises.
                                                                San Francisco, California 94111




                                                                                                  12   However Plaintiff may mischaracterize them, the fact remains that on their face the orders have
                               275 Battery Street, Suite 2600




                                                                                                  13   nothing to do with physical loss of or damage to property and do not prohibit access to Plaintiff’s

                                                                                                  14   (or any other) premises. The Proclamation simply states how the State will prepare for and treat

                                                                                                  15   individuals stricken with COVID-19 and prevent the transmission of the coronavirus from person

                                                                                                  16   to person. The Executive Order directs all California residents, other than critical infrastructure

                                                                                                  17   workers, to stay at home as much as possible, and to practice social distancing when they must go

                                                                                                  18   out for necessities such as food, prescriptions, and health care. (See Ex. C at 2 (permitting all

                                                                                                  19   Californians working in 16 critical infrastructures to continue working “because of the
                                                                                                  20   importance of these sectors to Californian’s health and well-being” and directing others to

                                                                                                  21   “practice social distancing” when they need to leave their homes).) Neither prohibits access to

                                                                                                  22   any premises, let alone Plaintiff’s premises in particular. While the Proclamation or the

                                                                                                  23   Executive Order might have reduced Plaintiff’s revenue by reducing the demand for its services, a

                                                                                                  24   loss of profits from reduced work volume is not compensable under a civil authority provision.

                                                                                                  25   (See United Air Lines v. Ins. Co. of the State of Pa., 439 F.3d 128, 134–35 (2d Cir. 2006); Ski

                                                                                                  26   Shawnee, 2010 WL 2696782, at *5.)

                                                                                                  27

                                                                                                  28
                                                                                                                                                       - 18 -

                                                                                                                                                                       DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 25 of 26



                                                                                                   1          Under a plain reading of the Policy, and consistent with established authority, Plaintiff has

                                                                                                   2   no claim under the Civil Authority Endorsement, and the Complaint should be dismissed.

                                                                                                   3                  3.    Because Plaintiff Has Not Alleged a Claim within the Policy’s
                                                                                                                            Grant of Coverage, the Purported Absence of a Virus
                                                                                                   4                        Exclusion Is Irrelevant.
                                                                                                   5          The Complaint alleges that Plaintiff is entitled to coverage under the Policy because “‘All

                                                                                                   6   risk’ policies cover all damage from all sources unless it is specifically excluded,” and Plaintiff’s

                                                                                                   7   Policy contains “no exclusion or limit for damages from viruses.” (Complaint ¶ 19.) But Plaintiff

                                                                                                   8   has it backwards: it is the insured’s burden to show that the alleged loss falls within the policy’s

                                                                                                   9   grant of coverage before exclusions even become relevant. (See Aydin Corp., 18 Cal. 4th at 1188;
                                                                                                  10   Gov’t Empls. Ins. Co., 391 F. Supp. 3d at 925.) Plaintiff cannot carry that burden here because,
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   as shown above, the trigger for coverage is “direct physical loss of or damage to” the insured’s
                                                                San Francisco, California 94111




                                                                                                  12   premises (for the Business Income and Extra Expense coverage) or other premises (for Civil
                               275 Battery Street, Suite 2600




                                                                                                  13   Authority coverage). (See Sections II.B.1-2.) The insured must meet these threshold

                                                                                                  14   requirements to trigger coverage before there is any need to inquire whether there is an applicable

                                                                                                  15   exclusion. Plaintiff’s focus on the virus exclusion misses the mark for an additional reason: the

                                                                                                  16   Policy does contain an exclusion for loss or damage caused by the “[p]resence, growth,

                                                                                                  17   proliferation, spread or any activity of … ‘microbes.’” (Ex. A at 98.) The Policy defines

                                                                                                  18   microbes as “any non-fungal micro-organism or non-fungal, colony-form organism that causes

                                                                                                  19   infection or disease.” (Id. at 99 (emphasis added).) Because a virus is a non-fungal micro-
                                                                                                  20   organism that causes infection or disease, coverage is excluded under the Policy, even if

                                                                                                  21   Plaintiff’s claim could meet the physical loss or damage trigger. (See CDC, Vaccines &

                                                                                                  22   Immunizations: Glossary, at https://www.cdc.gov/vaccines/terms/glossary.html (defining

                                                                                                  23   “microbes” as “[t]iny organisms (including viruses and bacteria) that can only be seen with a

                                                                                                  24   microscope”) (emphasis added).) But the Court need not address the scope of that or other

                                                                                                  25   applicable exclusions on this motion, because Plaintiff has failed to allege a loss that falls within

                                                                                                  26   any grant of coverage under the Policy.

                                                                                                  27

                                                                                                  28
                                                                                                                                                       - 19 -

                                                                                                                                                                       DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                        Case 3:20-cv-02951-MMC Document 16 Filed 07/07/20 Page 26 of 26



                                                                                                   1                                         III.    CONCLUSION

                                                                                                   2           For all the reasons stated above, Plaintiff has failed to state any claim upon which relief

                                                                                                   3   can be granted. These are not mere pleading deficiencies; Plaintiff’s alleged business interruption

                                                                                                   4   losses from the COVID-19 pandemic simply do not trigger coverage under the Policy.

                                                                                                   5   Accordingly, further amendment would be futile, and TIC respectfully requests that the Court

                                                                                                   6   dismiss the Complaint with prejudice under Rule 12(b)(6). (Gardner v. Martino, 563 F.3d 981,

                                                                                                   7   990 (9th Cir. 2009) (no abuse of discretion in denying leave to amend when amendment would be

                                                                                                   8   futile).)

                                                                                                   9   Dated: July 7, 2020                                 Squire Patton Boggs (US) LLP
                                                                                                  10
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11                                                        By: /s/ G. David Godwin
                                                                                                                                                                G. David Godwin
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13                                                            Attorneys for Defendant Transportation
                                                                                                                                                                Insurance Company
                                                                                                  14

                                                                                                  15

                                                                                                  16

                                                                                                  17

                                                                                                  18

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                       - 20 -

                                                                                                                                                                       DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                      20-cv-002951-MMC
